DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 and 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in [0055], last line, “without SR” should be “with SR”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-29, 31-32 and 34-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US 2018/0310257, relying on the provisional application 62/490,835).
	Regarding Claim 21, Papasakellariou teaches a terminal comprising: circuitry, which, in operation ([0029] FIG. 17 illustrates an example PUCCH structure for transmitting HARQ-ACK information or SR information), generates, based on sequence selection, uplink control information including HARQ-ACK (hybrid automatic repeat request acknowledgement and negative acknowledgment) for downlink data ([0086] UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information; [0252] a PUCCH structure for conveying HARQ-ACK with one bit or two bits uses CAZAC sequence selection. When the UE has one HARQ-ACK bit to transmit and the UE is not configured to transmit SR, the UE can use a first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively. Similar, when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence; [0253] A first design for multiplexing HARQ-ACK and 
a transmitter, which, in operation ([0085] A UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH)), transmits the uplink control information using a physical uplink control channel (PUCCH) of one symbol ([0227] operation in high carrier frequencies, such as in millimeter wave bands, can be associated with large transmission BWs and PUCCH transmissions over a large BW and in only one symbol of a slot; [0245] A PUCCH transmission can be over one symbol or over multiple symbols with or without frequency hopping; [0273] the gNB can configure the UE with a SCS of 15 KHz, a PUCCH resource that spans 1 slot symbol in time),
wherein a sequence for the uplink control information including the HARQ-ACK ([0252] When the UE has one HARQ-ACK bit to transmit and the UE is not configured to transmit SR, the UE can use a first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively. Similar, when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence) is different from a sequence for the uplink control information including both the HARQ-ACK and a scheduling request ([0253] A first design for multiplexing HARQ-ACK and a 

Regarding Claim 22, Papasakellariou teaches the number of bits of the HARQ-ACK is 1 or 2 ([0252] a PUCCH structure for conveying HARQ-ACK with one bit or two bits uses CAZAC sequence selection).

Regarding Claim 24, Papasakellariou teaches the sequence is a sequence including a cyclic shift or a sequence defined by a cyclic shift ([0252] When the UE has one HARQ-ACK bit to transmit and the UE is not configured to transmit SR, the UE can use a first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively. Similar, when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts).

Regarding Claim 25, Papasakellariou teaches a sequence for the uplink control information including ACK (acknowledgement) as the HARQ-ACK is different from a sequence for the uplink control information including NACK (negative acknowledgment) first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively).

Regarding Claim 26, Papasakellariou teaches a physical resource block where the uplink control information including both the HARQ-ACK and the scheduling request is transmitted is same as a physical resource block where the uplink control information including the HARQ-ACK is transmitted ([0225] NsymbUL symbols 1710 are used for transmitting HARQ-ACK information 1720 or RS 1730 in a RB. HARQ-ACK bits b 1740 modulate 1750 a CAZAC sequence 1760 using binary phase shift keying (BPSK) or quaternary phase shift keying (QPSK) modulation. A modulated CAZAC sequence is transmitted after performing an IFFT 1770. A RS is transmitted through an unmodulated CAZAC sequence. For SR transmission, b=-1. A UE can transmit both HARQ-ACK and SR in a same slot by selecting a resource configured for SR transmission and transmitting HARQ-ACK information).

Regarding Claim 27, Papasakellariou teaches the number of sequences assigned to one terminal is 4 for the HARQ-ACK of 1 bit ([0252] When the UE has one HARQ-ACK bit to transmit and the UE is not configured to transmit SR, the UE can use a first cyclic shift of a CAZAC sequence or a second cyclic shift of the CAZAC sequence to convey an ACK or a NACK, respectively; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two one or two HARQ-ACK bits to transmit respectively, to transmit HARQ-ACK when the UE also has a positive SR to transmit (i.e., 4 sequences are: a first cyclic shift of a CAZAC sequence, a second cyclic shift, additional two cyclic shifts)), and
the number of sequences assigned to one terminal is 8 for the HARQ-ACK of 2 bits ([0252] when the UE has two HARQ-ACK bits to transmit and the UE is not configured to transmit SR, the UE can use a first, second, third, or fourth cyclic shift of a CAZAC sequence; [0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts (referred to SR cyclic shifts), when the UE has one or two HARQ-ACK bits to transmit respectively, to transmit HARQ-ACK when the UE also has a positive SR to transmit (i.e., 8 sequences are: a first, second, third, or fourth cyclic shift, additional four cyclic shifts)).

Regarding Claim 28, Papasakellariou teaches wherein in transmission of both HARQ-ACK and a scheduling request, the uplink control information is generated using one mode out of: a mode using the sequence for the uplink control information including both the HARQ-ACK and the scheduling request ([0253] A first design for multiplexing HARQ-ACK and a single SR bit in a same PUCCH is to use additional two or four cyclic shifts (referred to SR cyclic shifts), when the UE has one or two HARQ-ACK bits to transmit respectively, to transmit HARQ-ACK when the UE also has a positive SR to transmit); and a mode using both a sequence for the uplink control information including the HARQ-ACK and a sequence for the uplink control information including the scheduling request ([0238] The UE can also be configured whether to jointly or 

Regarding Claim 29, Papasakellariou teaches a receiver, which, in operation, receives information related to a resource of the PUCCH, wherein the uplink control information is generated and transmitted based on the information ([0265] The UE behavior whether to jointly or separately transmit SR and HARQ-ACK/CSI can be configured to the UE by the gNB; [0255] When the SR cyclic shifts are in same frequency resources as the HARQ-ACK cyclic shifts, the SR cyclic shifts are different than the HARQ-ACK cyclic shifts and all are cyclic shifts of a same CAZAC sequence. When the SR cyclic shifts are in different frequency resources than the HARQ-ACK cyclic shifts, the SR cyclic shifts can be same or different than the HARQ-ACK cyclic shifts and can be cyclic shifts of a same or different CAZAC sequence).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 21.

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 24.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 25.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 26.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 27.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 28.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 23, 30, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Nayeb Nazar et al. (US 2020/0067680, relying on the provisional application 62/500,772).
Regarding Claim 23, Papasakellariou does not teach the number of terminals multiplexed in the same physical resource block is up to 6 for the HARQ-ACK of 1 bit.
In an analogous art, Nayeb Nazar teaches the number of terminals multiplexed in the same physical resource block is up to 6 for the HARQ-ACK of 1 bit ([0093] If 12 cyclic shifts are available within a PRB, up to six users may be supported in a PUCCH (e.g., short PUCCH) spanning 1 PRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nayeb Nazar’s method with Papasakellariou’s method so that the error rate for ACK/NACK detection can be improved with the spacing of the cyclic shift of a UE (Nayeb Nazar [0091]). Moreover, a maximum possible number of UEs can be multiplexed for PUCCH transmission. Thus, the system capacity is increased.


In an analogous art, Nayeb Nazar teaches the information includes information related to a cyclic shift used in the sequence ([0099] The WTRU may derive the resources (e.g., cyclic time shifts of a sequence) over which it may transmit ACK/NACK and/or SR from a received PUCCH parameter (e.g., a Short PUCCH index such as nPUCCHShort). The PUCCH parameter may be received from a higher layer (e.g., from a network entity) or as part of downlink control information (e.g., in the NR-PDCCH). This resource index may indicate at least one of (e.g., both of) a PUCCH region across the bandwidth or the cyclic shifts that may be allocated to the WTRU for UL signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nayeb Nazar’s method with Papasakellariou’s method so that a better coordinated resource allocation mechanism can be achieved among different UEs. Moreover, the error rate for ACK/NACK detection can be improved with the spacing of the cyclic shift of a UE (Nayeb Nazar [0091]).

Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 23.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2019/0246416) teaches method for transmitting and receiving scheduling request between terminal and base station.
He et al. (US 2020/0136777) teaches concurrent transmission of acknowledgment and scheduling request information on a control channel.
Cho et al. (US 2020/0092876) teaches NR short and long duration PUCCH design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413